department of the treasury internal_revenue_service washington d c ey jul t po ra-t tax_exempt_and_government_entities_division uniform issue list attn legend corporation a taxpayer b plan x plan y dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date and date from your authorized representative concerning sec_402 of the internal_revenue_code code the following facts and representations have been submitted corporation a maintains plan x for the benefit of its employees plan x is a combined profit sharing and stock_bonus_plan with the stock_bonus_plan satisfying the esop requirements of code sec_409 and sec_4975 the stock bonus esop component of plan x is funded with employer matching_contributions under code sec_401 and is invested primarily in corporation a’s stock the profit sharing component is funded with elective_deferrals made under sec_401 k and is invested in assets other than corporation a’s stock plan x also allows employees to make after- tax contributions which are invested in the profit sharing component of the plan corporation a also sponsors plan y a defined_benefit_plan during corporation a will amend plan x and plan y so that upon normal or early retirement participants will be able to elect that part or all of their plan x distribution be rolled over to plan y where it will be used to increase the amount of the individual’s pension according to the plan normal retirement means termination of employment of a participant except termination by his death occurring on or after the date he or she attains normal_retirement_age early retirement means any termination of employment of a participant except termination by his or her death i after he or she has both attained age and completed years of elapsed time and ii before he or she attains normal_retirement_age plan x will allow participants to receive part or all of the company stock portion of their distribution in-kind while allowing a rollover of the remainder of any company stock which was not distributed to the participant in-kind during the later part of taxpayer b will elect to take a lump sum distribution from plan x part of the lump sum distribution will be rolled over to plan y while the remainder will be received in the form of corporation a’s stock the actual distribution will take place in the early part of based on the foregoing facts and representations you have requested the following ruling that in the case where a participant receives his or her entire benefit in the form of shares of corporation a’s stock a rollover of a portion of the lump sum distribution to plan y will not adversely affect the employee’s ability to exclude net_unrealized_appreciation on the shares of corporation a’s stock distributed in-kind from gross_income and to obtain long term capital_gain treatment on such appreciation to the extent realized when the shares are sold code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 a shall be taxable to the distributee in the year in which distributed under sec_72 relating to annuities code sec_402 provides that for purposes of subsection a and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 provides that for purposes of subparagraph b net_unrealized_appreciation and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary code sec_402 provides that for purposes of this paragraph the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient i on account of the employee's death ii after the employee attains age il on account of the employee’s separation_from_service or iv after the employee has become disabled within the meaning of sec_72 from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 code sec_402 provides that for purposes of this subsection the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any hardship_distribution described in sec_401 code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a retirement_plan qualified under sec_401 and iv an annuity plan described in sec_403 sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation which is excludable from gross_income shall not be included in the basis of the securities in the hands of the distributee at the time of distribution for purposes of determining gain_or_loss on their subsequent disposition in the case of a total_distribution the amount of net_unrealized_appreciation which is not included in the basis of the securities in the hands of the distributee at the time of distribution shall be considered as a gain from the sale_or_exchange of a capital_asset held for more than six months to the extent that such appreciation is realized in a subsequent taxable transaction however if the gain realized by the distributee in a subsequent taxable transaction exceeds the amount of the net_unrealized_appreciation at the time of distribution such excess shall constitute a long-term or short-term_capital_gain depending upon the holding_period of the securities in the hands of the distributee revrul_81_122 1981_1_cb_202 states that the amount of net_unrealized_appreciation that is not included in the basis of the securities in the hands of a distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than one year to the extent it is realized in a subsequent transaction sec_311 of tra ’97 reduces the capital_gains_tax rate on the sale_or_exchange of certain assets held for more than months from percent to percent percent in the case of gain that would otherwise be taxed pincite percent effective generally for amounts properly taken into account after date the maximum capital_gains_tax rate continues to apply to the sale_or_exchange of assets held for months or less but more than one year notice_98_24 1998_1_cb_929 states that the amount of net_unrealized_appreciation which is not included in the basis of the securities in the hands of the distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent that such appreciation is realized in a subsequent taxable transaction accordingly for a sale_or_other_disposition of employer_securities that occurs after date the actual period that an employer_security was held bya qualified_plan need not be calculated in order to determine whether with respect to the net_unrealized_appreciation the disposition qualifies for the rate for capital assets held for more than months however with respect to any further appreciation in the employer_securities after distribution from the plan the actual holding_period in the hands of the distributee determines the capital_gains_rate that applies the notice also states that it applies to sales or other dispositions of employer_securities that occur before the later of date or the date further guidance is issued in this case upon normal or early retirement participants will be able to elect that part or all of their plan x distribution be rolled over to plan y where it will be used to increase the amount of the individual’s pension_plan x will allow participants to receive part or all of the company stock portion of their distribution in-kind while allowing a rollover of the remainder of any company stock which was not distributed to the participant in-kind neither the code nor income_tax regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under code sec_402 for purposes of code sec_402 even if a portion of the distribution is rolled over into the trust attached to another qualified_plan therefore we conclude that in cases where a participant receives his or her entire benefit in the form of shares of corporation a’s stock a rollover of a portion of the lump sum distribution to plan y will not adversely affect the employee’s ability to exclude net_unrealized_appreciation on the shares of corporation a’s stock distributed in-kind from gross_income and to obtain long term capita gain treatment on such appreciation to the extent realized when the shares are sold this ruling is based on the assumption that both plan x and plan y meet the requirements code sec_401 at all relevant times in addition the ruling is conditioned on taxpayer b taking the lump sum distribution by date this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent copies of this ruling have been sent to a power_of_attorney on file in this office your authorized representatives pursuant to should you have any questions concerning this letter_ruling please contact t ep ra t1 of my staff at sincerely yours andrew e eo manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
